Citation Nr: 0828387	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling from March 1, 2004.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of that hearing 
is of record.

During the pendency of this appeal, the regional office 
increased the rating for the veteran's service-connected PTSD 
from 30 percent to 70 percent, effective from March 1, 2004.  
Further, the Board notes that the veteran is in receipt of a 
temporary total evaluation in accordance with 38 C.F.R. 
§ 4.29, for a period of hospitalization over 21 days, from 
March 1, 2005, to April 31, 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, March 1, 2004), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.

(Consideration of the appellant's claims for service 
connection for hepatitis C and for hearing loss is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran's service-connected PTSD has resulted in total 
occupational and social impairment from March 1, 2004, the 
date of award of service connection.


CONCLUSION OF LAW

Effective from March 1, 2004, the criteria for a total rating 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2006, the veteran submitted a substantive appeal 
(VA Form 9), asserting that he was unemployable as a result 
of his service-connected PTSD.  Thus, he contends that a 
total (100 percent) schedular rating is warranted.

I. Background

The record contain letters from several different 
psychiatrists and social workers discussing the severity of 
the veteran's PTSD, and noting that his severe PTSD symptoms 
render him unemployable.

Treatment records from the Charleston VAMC, dated from June 
2004 through August 2005, repeatedly assessed the veteran 
with GAF (global assessment of functioning) scores of 41 for 
June, July, and August 2004, and May 2005; and the veteran 
was given a GAF score of 45 in August 2005; and an entry from 
the Dublin VAMC dated in October 2004 provided a GAF score of 
49.

Treatment records from an intensive outpatient rehabilitation 
program and the Dublin VAMC, dated in March 2005 (at the time 
the veteran was in receipt of a total disability rating based 
on a period of hospitalization), show that the veteran was 
unemployable and tended to isolate himself, and had 
interpersonal and socialization difficulties, and assigned a 
GAF of 45.

A May 2005 letter from A.T., M.D., noted that the veteran had 
been under his care since January 2000 when he presented with 
a history of difficulty in controlling his anger, inability 
to sleep, mood swings, rage reactions, depression, and 
suicidal thoughts.  Dr. T. noted that his current mental 
status examination was characterized by a somewhat unkempt 
appearance, a constricted affect, and depressed mood.  Dr. T. 
noted that he had occasional suicidal thoughts, but no plan 
or intent, and stated that he displayed no psychotic 
symptoms, and was not confused or disoriented.  Dr. T. noted 
that throughout the years he had been treated with intensive 
individual psychotherapy as well as a variety of psychotropic 
medications; however, he noted that despite aggressive 
treatment, the veteran continued to be significantly 
dysfunctional.  Dr. T. noted that he considered his prognosis 
guarded and opined that the veteran was totally and 
permanently disabled, explaining that his PTSD symptoms, 
including emotional blunting, social withdrawal, nightmares, 
sleep disturbance, and chronic fatigue, all interfered 
significantly with gainful employment.

A July 2006 letter from T.D., M.D. noted that he had been 
caring for the veteran since December 1999; and stated that 
his current mental status included constricted affect, 
depressed mood, decreased motivation, but no psychotic 
symptoms.  Dr. D. noted that the veteran was on multiple 
different medications, but stated that it was unlikely that 
his clinical symptoms would improve from this point forward, 
and noted that the above-stated symptom complex affected his 
ability to be substantially gainfully employed.

An August 2006 letter by C.B., M.D., of psychiatric 
consultants, P.C., noted that he had been treating the 
veteran since December 2005, but that the veteran had been 
treated at his office since January 2000.  Dr. B. noted that 
the veteran had been aggressively treated for PTSD and 
bipolar disorder, but stated that despite improvements, he 
remained dysfunctional in several areas, and had significant 
disturbances of sleep, suicidal ideation, social withdrawal, 
and rage reactions, which would interfere with gainful 
employment.  Dr. B. opined that the veteran was not 
employable at the time.

A March 2007 letter from C.K., M.D., noted that the veteran 
was under his care for a sleep disorder, including 
psychiatric sleep disorder with bipolar disorder, as well as 
secondary insomnia complicated by inadequate sleep hygiene 
and chronic psychiatric illness, as well as chronic hypnotic 
dependent sleep disorder.  Dr. K. noted that he had reviewed 
the veteran's previous psychiatric notes, as well as his 
notes from his primary care physician, and opined that 
complicating all these medical illnesses did add up to make 
the veteran unemployable.

Another letter from M.G., M.D., a psychiatrist at the 
Tallahassee VA medical center, dated in December 2007, noted 
that the veteran had been unemployed since April 2004, and 
had lost his job because he was hospitalized due to worsening 
PTSD symptoms.  Dr. G. noted that at work he was having a lot 
of problems with co-workers, in terms of getting into 
arguments, and also was not able to cognitively follow 
through with tasks because his concentration and short term 
memory were poor.  Dr. G. commented that even though she had 
only seen him twice, it was obvious to her that he was not 
able to hold a job.

An April 2008 letter from K.R., L.C.S.W., noted that she had 
been providing psychotherapy for the veteran since November 
2007, and that during this time he had difficulty with 
personal issues, and exhibited tendencies of social 
withdrawal, anhedonia, and a depressed mood.  She also 
described symptoms of chronic sleep disturbances, difficulty 
with memory and concentration, and a dysphoric mood and blunt 
and restricted affect.  She opined that the aforementioned 
symptoms and the degree to which they manifested themselves, 
precluded the veteran from employment.  

II. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 70 
percent at any point since the initial award of service 
connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

A review of the medical evidence associated with the record 
during the pendency of the claim reveals that the veteran's 
PTSD-related symptoms have resulted in total occupational and 
social impairment.  See 38 C.F.R. § 4.130 (Diagnostic Code 
9411).  Accordingly, the Board finds that a total disability 
rating is warranted from March 1, 2004, the date of award of 
service connection, because the medical evidence indicates 
that the veteran's PTSD symptoms satisfied the criteria for a 
100 percent evaluation as of this date.

As noted above in the Background section, the record includes 
letters from several different doctors and social workers, 
expressing their opinion that the veteran's PTSD symptoms 
render him unemployable.  Specifically, Dr. T. opined that 
the veteran was totally and permanently disabled, explaining 
that his PTSD symptoms, including emotional blunting, social 
withdrawal, nightmares, sleep disturbance, and chronic 
fatigue, all interfered significantly with gainful 
employment.  (See May 2005 letter).  Several other physicians 
also expressly opined that the veteran's PTSD symptoms made 
him unemployable.  (See Dr. T.'s July 2006 letter, opining 
that the veteran's symptom complex affected his ability to be 
gainfully employed; Dr. B.'s August 2006 letter opining that 
the veteran was not employable; and letters by C.K., M.D.; 
M.G., M.D. and K.R., L.C.S.W., all indicating that the 
veteran was unemployable due to symptoms associated with 
PTSD.) 

The Board notes that the veteran has not exhibited all the 
specific criteria found in the 100 percent evaluation.  
Generally, the veteran is oriented, not confused, and has no 
psychotic symptoms.  However, it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2007).  In this case, several of the criteria of the 
100 percent rating are met.  For example, the evidence 
documents PTSD symptoms which include grossly inappropriate 
behavior, (such as difficulty controlling anger, and rage 
reactions), social withdrawal, difficulty with memory and 
concentration, inability to maintain personal hygiene, and 
suicidal ideation.  Further, treatment reports from the 
Charleston and Dublin VAMCs beginning as early as June 2004, 
consistently documented GAF scores from 41-45, which 
represents serious symptoms nearing total impairment.  

Based on these low GAF scores, in addition to numerous 
medical opinions stating that despite aggressive treatment, 
the veteran continued to be dysfunctional, and unemployable, 
the Board finds that the veteran's PTSD is more severely 
disabling than the impairment contemplated in the 70 percent 
criteria.  While some of the symptoms documented may be the 
result of a nonservice-connected bipolar disorder, the Board 
attributes all of the associated symptoms to the veteran's 
service-connected PTSD because the reasonable doubt doctrine 
demands so when the effects of two disabilities are not 
distinguishable.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  With these considerations and resolving reasonable 
doubt in the veteran's favor, the evidence demonstrates that 
a total rating is warranted from March 1, 2004, the date of 
award of service connection.  See 38 C.F.R. § 3.102, 4.3, 
4.7, 4.130 (Diagnostic Code 9411).




ORDER

A total schedular rating for PTSD is granted, effective March 
1, 2004, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

Hepatitis C

The record shows that the veteran is currently diagnosed with 
hepatitis C.  The first diagnosis of hepatitis C in the 
record is a March 2000 progress note from the Center for 
Digestive and Liver Health.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
as a health care worker, and various kinds of percutaneous 
exposures such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades, 
etc.  VBA letter 211B (98-110) November 30, 1998.

The veteran contends that he is entitled to service 
connection for hepatitis C because he was exposed to several 
risk factors for the disease while in the military.  In his 
January 2006 substantive appeal (VA Form 9), the veteran 
speculated that he was exposed to the blood of other soldiers 
when he was inoculated with an air gun.  He contends that the 
soldiers before him were given inoculations with the same air 
gun that was used on him, and according to the veteran, the 
person administering the inoculations did not change or 
sterilize the air gun (inoculation apparatus) before moving 
on to him.  The veteran also noted that he got a tattoo while 
in the military (although his separation examination is 
negative for evidence of a tattoo), and was exposed to blood 
while working on refugee ships during the evacuation of 
Vietnam.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines that such evidence 
is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  A medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, the Board finds that a medical opinion is necessary 
to address the medical probabilities that the veteran 
contracted hepatitis C as a result of this inoculation, or as 
a result of any other in-service risk factor.  The examiner 
should also evaluate any other discernable risk factors or 
signs or symptoms of hepatitis C documented in the claims 
file.

The Board will therefore remand to obtain a medical opinion 
regarding the medical probabilities that the veteran's 
currently diagnosed hepatitis C is attributable to military 
service.  Specifically, the physician should opine, based on 
review of the evidence of record, whether the veteran's 
current hepatitis C is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
related to his in-service inoculation with an air gun or to 
any other identified risk factor or combination of factors.  
A complete rationale should be given for all opinions and 
conclusions expressed.

Hearing loss

The veteran contends that his current hearing loss is the 
result of in-service noise exposure while working as a rock 
crusher in a rock quarry, and also a result of demolition 
training in Vietnam.  He also noted that prior to service, he 
was exposed to noise while working in a machine shop for 18 
months.

The veteran's separation examination reveals normal hearing 
acuity on discharge, however his DD Form 214 notes the 
veteran's military occupational specialty (MOS) was a basic 
combat engineer, and described the related civilian 
occupation as a carpenter, and also noted that he completed 
courses as a rock crusher and in quarry operations in 1974.

The record also contains an August 2006 letter from A.L., an 
audiologist, stating that it was at least as likely as not 
that the veteran's hearing loss was attributable to the 
intense noise of C-4s, and the veteran's work in a demolition 
unit during active military service.  Dr. L. explained that 
his case history was negative for any family history or post-
service noise exposure that would account for the present 
level of hearing loss.

Here, although Dr. L. opined that there was a connection 
between the veteran's current hearing loss and his time spent 
in the military, the Board finds that this opinion is lacking 
because the examiner did not address the veteran's service 
medical records, which indicate normal hearing acuity on 
discharge; nor did she address the veteran's statement 
regarding post-service noise exposure while working in a 
machine shop.

However, because the veteran's DD 214 notes that he was a 
combat engineer, and therefore possibly exposed to loud 
noise, and the veteran currently experiences a loss of 
hearing acuity, the Board finds that the AOJ should obtain a 
nexus opinion to address the medical probabilities that the 
veteran's currently diagnosed hearing loss is attributable to 
in-service noise exposure.  The nexus opinion should include 
a statement by the audiologist as to whether it is at least 
as likely as not that the veteran's current hearing loss is 
attributable to service.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  A physician with appropriate 
expertise should be asked to review the 
file and render a nexus opinion regarding 
the medical probabilities that the 
veteran's currently diagnosed hepatitis C 
is attributable to his period of active 
military service from 1973 to 1976.  The 
examiner should discuss whether the 
veteran was exposed to hepatitis C risk 
factors in service (specifically 
addressing the inoculation during basic 
training), and if so, the examiner should 
offer an opinion regarding any possible 
relationship between these in-service 
risk factors and his currently diagnosed 
hepatitis C.  The physician should also 
address any post-service risk factors.  
The physician should discuss whether any 
symptoms of hepatitis C were manifested 
during service and whether the period of 
time from discharge from service to the 
onset of symptoms or initial diagnosis 
has any effect on the analysis regarding 
the likelihood that hepatitis C was in 
fact contracted as a result of activities 
during military service.

2.  An audiologist with appropriate 
expertise should be asked to review the 
file and render a nexus opinion regarding 
the medical probabilities that the 
veteran's currently diagnosed hearing 
loss is attributable to his period of 
active military service from 1973 to 
1976.  The examiner should address the 
separation examination, which noted 
normal hearing acuity, and should also 
comment on any post-service risk factors 
discernable in the file.

(The AOJ should make sure that the 
medical opinions comply with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


